DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/5/2022 has been entered.
The indicated allowability of independent claims 1 and 16 are withdrawn in view of the newly discovered reference(s) to Urban et al. US 6,190,070 and Honda et al. US 2009/0295061 A1.  Rejections based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 2, 4-15 and 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding independent claims 1 and 13, each claim recites “the second abutting portion and the curving member are overlapped in a sheet widthwise direction perpendicular to the sheet discharge direction.”  As best understood, Applicant’s disclosure does not show support for this limitation.  Specifically, the second abutting portion (201a or 211, [0043] of published application) does not overlap the curving member (202, [0035] of published application) in the sheet widthwise direction.  Taking a look at FIG. 3 or FIG. 10, it’s reasonable to conclude that there is an overlap of the second abutting portion and the curving member, when viewed in the direction opposite to the discharge direction but not overlapped in a sheet widthwise direction perpendicular to the sheet discharge direction as claimed. The only mention of overlap is the pressing member (201), which comprises the second abutting portion (201a), overlapping with kicker units (203, shown in FIG. 4) of driven roller (160b), as viewed the in the widthwise direction.  Correction is required.
Regarding claim 15, the claim recites “the rotation member overlaps the pressing member and the curving member in the sheet widthwise direction.” As best understood, Applicant’s disclosure does not show support for this limitation.  Specifically, the rotation member (200) does not overlap the second abutting portion (201a or 211, [0043] of 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 12, 13, 17, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Urban et al. US 6,190,070 (hereinafter “Urban”).
Regarding claims 1 and 13 (image forming apparatus 10) , Urban discloses a sheet discharge apparatus comprising: 

a sheet support unit (11, FIG. 2) configured to support the sheet discharged from the discharge unit; 
a rotation member (78) having a first abutting portion (upstream portion of 78 that is abutted by leading edge of a sheet) positioned above the sheet support unit, wherein the rotation member is configured to rotate when the first abutting portion is pressed by the sheet; 
a detection unit (“sensor activated by exit flag 78”, not shown) configured to detect a position of the rotation member; 
a pressing member having a second abutting portion (one of 100, shown in FIG. 8, refer to annotated FIG. 8 below) configured to abut against the sheet at a position downstream from a position at which the discharge unit nips the sheet (notice 100 in FIG. 10 has a contact surface that is positioned downstream of nip formed between 26 and 25) and upstream from the first abutting portion in the sheet discharge direction (based on position of 78 in FIGS. 3-7); and 


    PNG
    media_image1.png
    479
    888
    media_image1.png
    Greyscale

a curving member (another one of 100, shown in FIG. 8, refer to annotated FIG. 8 below)  configured to curve the sheet discharged by the discharge unit as viewed from a downstream side in the sheet discharge direction, 
wherein the curving member curves the sheet by pressing the sheet downward (refer to annotated FIG. 8), 
wherein the pressing member is provided rotatably independent of the rotation member and is configured to press the sheet discharged from the discharge unit downward using the second abutting portion, regardless of a position of the rotation member, and 
wherein the second abutting portion and the curving member are overlapped in a sheet widthwise direction perpendicular to the sheet discharge direction (as viewed in the axial direction of 100).

Regarding claim 4, wherein the detection unit includes a sensor (refer to claim 1) configured to detect that the rotation member has rotated a predetermined angle (sensor is able to determine passing of sheet by movement of 78 from a home position to a predetermined rotation sensing position) from a position where the rotation member is not in contact with the sheet, regardless of a position of the pressing member.
Regarding claim 12, wherein the rotation member is rotated by being pressed by the sheet supported by the sheet support unit  (the examiner takes the position that 78 is able to contact a sheet that is in supporting contact with the sheet support unit 11).
Regarding claim 17, a sheet discharge apparatus comprising: 
a discharge unit (26, 25) configured to nip a sheet at a nipping portion and discharge the sheet in a sheet discharge direction; 
a sheet support unit (11) configured to support the sheet discharged from the discharge unit; 
a pressing member (78) having an abutting portion configured to abut against the sheet at a position downstream from a position at which the discharge unit nips the sheet; and 
a curving member (refer to annotated FIG. 8 in rejection claim 1) configured to curve the sheet discharged by the discharge unit as viewed from a downstream side in the sheet discharge direction, 

wherein the abutting portion and the curving member are overlapped in a sheet widthwise direction perpendicular to the sheet discharge direction (taking into account the relationship of 100 in FIG. 10 with 78 in FIG. 4 or FIG. 7, it appears that 100 and 78 overlap in the sheet widthwise direction).
Regarding claim 18, wherein the pressing member (78) abuts on the sheet curving by the curving member, and 
wherein the pressing member is arranged so that the pressing member presses the sheet after the sheet (the leading edge of the sheet) passes the curving member.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Honda et al. US 2009/0295061 A1 (hereinafter “Honda”) in view of Ishibashi JP 2014-043289 (hereinafter “Ishibashi”, previously cited), and further in view of Murata JP 10-310311 A (hereinafter “Murata”).
Regarding claim 16, Honda teaches a sheet discharge apparatus comprising: 
a discharge unit (5b, 2b) configured to nip a sheet and discharge the sheet in a sheet discharge direction; 
a sheet support unit (3) configured to support the sheet discharged from the discharge unit; 
a pressing member (11a/11b) having a second abutting portion configured to abut against the sheet at a position downstream from a position at which the discharge unit nips the sheet and upstream from the first abutting portion in the sheet discharge direction, 
wherein the discharge unit includes a first roller (2b or 2c) configured to come into contact with an upper surface of the sheet and a second roller (5b or 5a) configured to come into contact with a lower surface of the sheet, 
wherein a rotation center of the pressing member is higher than a rotation center of the second roller, 
wherein, when the pressing member is not in contact with the sheet, the second abutting portion extends lower than the rotation center of the second roller, wherein the second roller includes a plurality of roller main bodies (5b and 5a) configure to be in 
wherein the plurality of portions is larger in outside diameter than an outside diameter of the plurality of roller main bodies, and 
wherein, when the pressing member is not in contact with the sheet, the pressing member and the plurality of portions are overlapped as viewed in an axial direction of the second roller (refer to FIG. 8).
	Honda fails to explicitly teach:
a rotation member having a first abutting portion positioned above the sheet support unit, wherein the rotation member is configured to rotate when the first abutting portion is pressed by the sheet;
a detection unit configured to detect a position of the rotation member;
wherein the pressing member is provided rotatably independent of the rotation member and is configured to press the sheet discharged from the discharge unit downward using the second abutting portion, regardless of a position of the rotation member; and
wherein the plurality of portion is made of an elastic material.
Ishibashi teaches the known concept of using a rotation member (full-load detection flag 540) and detection unit (implicit, not shown, to sense position of mechanical flag 540). Ishibashi also uses the rotation member and a pressing member (591) that are rotatably independent of each another.
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Honda’s device to include a rotation 
Murata teaches the known concept of using elastic material for a kicker type roller (22).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Honda’s plurality of portions to be of elastic material as taught by Murata in order to provide added flexibility to kick a trailing edge of a sheet in a discharge direction.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 13, 16 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS A GONZALEZ/Primary Examiner, Art Unit 3653